Citation Nr: 0904421	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for post-traumatic stress disorder.

2.  Entitlement to a compensable disability rating for 
residuals of a nasal fracture, postoperative, with 
hypertrophic rhinitis.

3.  Entitlement to a compensable disability rating for 
malaria.

4.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound, left leg.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In May 2007, the Board issued a decision which denied the 
veteran's claims seeking compensable disability ratings for 
residuals of nasal fracture, postoperative, with hypertrophic 
rhinitis; malaria; and residuals of a shell fragment wound, 
left leg.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2008, based on a Joint Motion for Remand (Joint 
Motion), the Court issued an Order remanding the Board's 
decision for compliance with the instructions within the 
Joint Motion.

The Board's May 2007 decision remanded the veteran's 
remaining claims for entitlement to an increased disability 
rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD), and entitlement to a total disability rating 
based on individual unemployability (TDIU) for additional 
evidentiary development and were not part of the Joint Motion 
for Remand.

For the reasons indicated below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

The veteran is seeking compensable disability ratings for his 
service-connected residuals of nasal fracture, postoperative, 
with hypertrophic rhinitis; malaria; and residuals of a shell 
fragment wound, left leg.  He further contends that an 
increased disability rating in excess of 50 percent is 
warranted for his PTSD, and that he is entitled to TDIU.

After reviewing the Joint Motion filed in this case, as well 
as reviewing the veteran's claims folders, the Board finds 
there is a further duty to assist the veteran with his claims 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

The Court has recently held that § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

Under the circumstances of this case, the Board concludes 
that additional notice is required for each of the veteran's 
increased compensation claims herein.  Id.; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, given the passage of time in this matter, the 
Board finds that the veteran's recent treatment records 
should be obtained, and that he should be scheduled for VA 
examinations to ascertain the current severity of his 
service-connected PTSD; malaria; residuals of a shell 
fragment wound, left leg; and residuals of nasal fracture, 
postoperative, with hypertrophic rhinitis.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  As for the veteran's 
PTSD claim, this action is required pursuant to the remand 
portion of the Board's May 2007 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding that compliance is neither 
optional nor discretionary).  

The issue of entitlement to TDIU is inextricably intertwined 
with the increased rating issues on appeal.  Accordingly, the 
veteran's other claims on appeal must be addressed by the RO 
prior to the Board's consideration of the TDIU presently on 
appeal.  

Accordingly, the case is remanded for the following action:

1.  For each issue on appeal, the RO must 
provide notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), including notice that 
the veteran must provide or request that 
VA obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the 
consequent effect on employment and daily 
life; notice of the specific requirements 
of the pertinent diagnostic code; notice 
of the assignment of disability 
evaluations and effective dates; and 
notice of the types of evidence available 
to establish entitlement to an increased 
evaluation.

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD; malaria; 
residuals of a shell fragment wound, left 
leg; and residuals of nasal fracture, 
postoperative, with hypertrophic 
rhinitis, since October 2008.  The 
veteran should be asked to complete a 
separate VA Form 21-4142 for any 
physician or source of treatment he may 
identify.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran must be asked to complete 
and return to the RO an updated VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected malaria.  All indicated 
tests, including x-rays, must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
specifically indicate whether the 
veteran's malaria is currently an active 
disease; and identify and fully describe 
any residuals of malaria which may be 
present (such as liver or spleen damage).  
The report prepared must be typed.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and severity of any 
residuals of his service-connected left 
leg shell fragment wound.  Any indicated 
tests, including x-rays, must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must provide a 
detailed description of all 
manifestations of any residuals found, 
including a complete description of any 
scars found, any resulting limitation of 
function, and any resulting muscle 
injury.  The report prepared must be 
typed.
 
6.  The veteran should be afforded the 
appropriate VA examination to determine 
the current nature and severity of any 
residuals of his service-connected 
postoperative nasal fracture, with 
hypertrophic rhinitis.  All indicated 
tests, including x-rays, must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must describe 
all manifestations of the service-
connected residuals of a nasal fracture, 
postoperative, with hypertrophic 
rhinitis.  Specifically, the examiner 
must indicate what percent of obstruction 
there is for each of the veteran's nasal 
passages, and whether or not the veteran 
has complete loss of sense of smell, 
based upon the examination findings.  The 
examiner must also indicate how many, if 
any, incapacitating episodes of sinusitis 
requiring prolonged (lasting four to six 
weeks) antibiotic treatment the veteran 
has had due to this condition in the past 
year; and how many non-incapacitating 
episodes he has had due to this condition 
in the past year, which were 
characterized by headaches, pain and 
purulent discharge or crusting.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The report 
prepared must be typed.

7.  The veteran should be afforded the 
appropriate VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  

The examiner must also elicit from the 
veteran and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as 
to whether the veteran is unable to 
obtain or retain employment due 
(1) only to his PTSD; and (2) due to all 
of service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

8.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

9.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.


10.  After completing the above action 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated, including 
consideration of all evidence submitted 
in this matter since the February 2005 
statement of the case.  If any claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

